Sales Report:Supplement No. 2 dated May 28, 2013 to Prospectus dated May 21, 2013 File pursuant to Rule 424(b)(3) Registration Statement Nos. 333-179941 and 333-179941-01 Prosper Funding LLC Borrower Payment Dependent Notes Prosper Marketplace, Inc. PMI Management Rights This Sales Report supplements the prospectus dated May 21, 2013 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that Prosper Funding LLC has recently sold. You should read this Sales Report supplement together with the prospectus dated May 21, 2013 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. As described in the prospectus dated May 21, 2013, each Note comes attached with a PMI Management Right issued by Prosper Marketplace, Inc. Prosper Funding LLC has sold the following series of Notes: Borrower Payment Dependent Notes Series 743307 This series of Notes was issued and sold upon the funding of the borrower loan #91331, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: Prosper Rating: A Listing Duration: 14 days Partially Funded: no Estimated loss*: 2.74% Listing Start date: May-21-2013 Term: 60 months Listing End date: May-22-2013 Lender yield: 9.49% Borrower rate/APR: 10.49% / 12.72% Monthly payment: Lender servicing fee: 1.00% Effective Yield*: 9.19% Estimated return*: 6.45% * Estimated loss is the estimated principal loss on charge-offs. Effective yield is equal to the borrower interest rate: (i) minus the servicing fee rate, (ii) minus estimated uncollected interest on charge-offs, (iii) plus estimated collected late fees. Effective yield, Estimated loss and Estimated return are intended to represent the estimated average effective yield, loss and return, respectively, on a basket of loans with the same characteristics as this listing. All estimates are based on the historical performance of Prosper loans for borrowers with similar characteristics. The calculations of Effective yield, Estimated loss and Estimated return require significant assumptions about the repayment of loans, and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score (1-10): 10 First credit line: Jul-1969 Debt/Income ratio: 28% Credit score: 720-739 (May-2013) Inquiries last 6m: 0 Employment status: Employed Now delinquent: 0 Current / open credit lines: 16 / 15 Length of status: 11y 8m Amount delinquent: $0 Total credit lines: 34 Occupation: Professional Public records last 12m / 10y: 0/ 0 Revolving credit balance: Stated income: $100,000+ Delinquencies in last 7y: 0 Bankcard utilization: 61% Homeownership: Yes Screen name: pound-pear Borrower's state: Illinois Borrower's group: N/A Credit and homeownership information was obtained from borrower's credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 3 On-time: 51 ( 100% ) 720-739 (Latest) Principal borrowed: < 31 days late: 0 ( 0% ) 700-719 (Jan-2012) 720-739 (Jun-2011) 680-699 (Jul-2010) 680-699 (May-2010) Principal balance: 31+ days late: 0 ( 0% ) Total payments billed: 51 Description Four Steps to Debt Elimination Purpose of loan: This loan will be used to continue to payoff larger credit card balances. My financial situation: I am a good candidate for this loan because I have taken out 3 prosper loans and payed them all off early. Information in the Description is not verified. Borrower Payment Dependent Notes Series 766157 This series of Notes was issued and sold upon the funding of the borrower loan #91612, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: Prosper Rating: B Listing Duration: 14 days Partially Funded: no Estimated loss*: 4.99% Listing Start date: May-23-2013 Term: 60 months Listing End date: May-24-2013 Lender yield: 14.79% Borrower rate/APR: 15.79% / 18.14% Monthly payment: Lender servicing fee: 1.00% Effective Yield*: 14.04% Estimated return*: 9.05% * Estimated loss is the estimated principal loss on charge-offs. Effective yield is equal to the borrower interest rate: (i) minus the servicing fee rate, (ii) minus estimated uncollected interest on charge-offs, (iii) plus estimated collected late fees. Effective yield, Estimated loss and Estimated return are intended to represent the estimated average effective yield, loss and return, respectively, on a basket of loans with the same characteristics as this listing. All estimates are based on the historical performance of Prosper loans for borrowers with similar characteristics. The calculations of Effective yield, Estimated loss and Estimated return require significant assumptions about the repayment of loans, and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score (1-10): 8 First credit line: Apr-2000 Debt/Income ratio: 20% Credit score: 700-719 (May-2013) Inquiries last 6m: 0 Employment status: Employed Now delinquent: 0 Current / open credit lines: 8 / 8 Length of status: 10y 11m Amount delinquent: $0 Total credit lines: 17 Occupation: Engineer - Mechanic Public records last 12m / 10y: 0/ 1 Revolving credit balance: Stated income: $50,000-$74,999 Delinquencies in last 7y: 6 Bankcard utilization: 73% Homeownership: Yes Screen name: radio566 Borrower's state: Florida Borrower's group: N/A Credit and homeownership information was obtained from borrower's credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Debt consolidation Purpose of loan: This loan will be used toConsolidate Debt My financial situation: I am a good candidate for this loan because Monthly net income: $3000
